DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species (D)(I), directed to claims 1-13 and 15-20, in the reply filed on 7/11/2022 is acknowledged.  The traversal is on the ground(s) that there would not be an undue burden to search all the claims.  This is not found persuasive for the reason(s) set forth in paragraph(s) 2-3 of the action mailed 5/18/2022.
The requirement is still deemed proper and is therefore made FINAL.

Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/11/2022.

Claim Objections
Claim(s) 1, 4-5, 7-11 and 18 is(are) objected to because of the following informalities: for consistency with the initial recitation of “at least one block copolymer”, the Examiner request that the claim(s) be amended to amend all instances of “...the at least one block copolymer...”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 17 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim(s) 17, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear against what basis (or reference) the “parts by weight” is measured.  That is, for example, measured against the “parts by weight” of the recited polymer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-18 and claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kameda et al. (US 2022/0049137 A1), and in light of the evidence provided by Kanner et al. (US 7070051 B2).

Regarding claim(s) 1-8 and 18, Kameda teaches a tacky adhesive material (adhesive composition)  comprising a hydrogenated copolymer (at least one block copolymer) composition comprising:
component (a) comprising polymer block (A) comprising a vinyl aromatic monomer unit and a polymer block (B) comprising a conjugated diene monomer unit; 
component (b) comprising a polymer block (A) comprising vinyl aromatic monomer unit and a polymer block (B) comprising a conjugated diene monomer; 
wherein component (a) has a peak top molecular weight of 50,000 to 120,000, which overlaps that presently claimed (current claim 5) with component (b) having a peak top molecular weight of 1.8 to 3.8 times that of component (a); 
wherein 90 mol % or more of the double bonds of the conjugated diene are hydrogenated (current claim 4) (para 0040 and 0084); 
and wherein the content of the vinyl aromatic monomer unit in the hydrogenated copolymer composition is 5 to 18 % by mass (para 0034-0041, 0051, 0057 and 0077), which overlaps that presently claimed (condition (1), vinyl aromatic monomer at 15-25 wt%; condition (2), vinyl aromatic content 10-15 wt%, current claim 1, current claim 7, current claim 8), which said vinyl aromatic monomer unit is, inter alia, styrene (current claim 2), and which said conjugated diene compound is, inter alia, isoprene (current claim 3) (para 0062-0063).
Kameda also teaches that the adhesive material comprises a tackifier such as, inter alia, aromatic hydrocarbon resins (current claim 6) (para 0147-0149), that the components (a) and (b) are given by A1-B1-A2 (styrene-isoprene-styrene block copolymer (SIS), current claim 18) (para 0069-0071).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Kameda is silent to the adhesive material being a pressure-sensitive adhesive (PSA), and to the content of the vinyl group of the conjugated diene block is less than or equal to 45 wt% (current claims 1 and 7) and greater than or equal to 60 wt% (current claims 1 and 8).

However, it is established in the art that PSAs demonstrate PSA properties as they flow towards surface wetting at the temperature of use (e.g. room temperature) by adjusting the glass transition temperature (Tg), which is accomplished via the formulation of plasticizers and tackifiers to lower the viscosity as evidenced by Kanner (see column 8, line 58 to column 9, line 19 therein).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to adjust the proportions of at least the disclosed tackifiers and softening agents employed in the adhesive material of Kameda towards providing the adhesive material compositions of the prior art with PSA properties based on the adhesion requirements of the prior art’s intended application as in the present invention.

In addition, while Kameda discloses a “vinyl bond content” and the presently claimed invention recites the “content of the vinyl group”, and while Kameda discloses the “vinyl bond content” in terms of mol% while the present invention recites wt%, Kameda does clearly instruct that the “vinyl bond content” is selected based on a balance of initial tack strength, effective tackiness, fabricability and suppression of an increase in tack (para 0082).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the hydrogenated block copolymer of Kameda with the presently claimed wt% of  the “content of the vinyl group” towards an adhesive material demonstrating the initial tack strength, suppression of tack increase, effective tackiness and excellent fabricability based on the requirements of the prior art’s intended application as in the present invention.

Regarding claims 9-10, it is noted that component (a) and component (b) teach a block copolymer meeting the presently claimed condition (1) and a block copolymer meeting the presently claimed condition (2).  Kameda also teaches that the component (a) and the component (b) are present in a ratio of (a)/(b) of 60/40 to 10/90, which overlaps that presently claimed, towards a balance of excellent tack strength, suppression of tack increase, and excellent fabricability (para 0066).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide components (a) and (b) in the presently claimed proportions towards an adhesive material demonstrating the tack strength, suppression of tack increase, and excellent fabricability based on the requirements of the prior art’s intended application as in the present invention.

Regarding claims 11-13 and 17, Kameda teaches that the adhesive material comprises a synthetic softening agent (plasticizer) such as, inter alia, polybutene (i.e. a butylene homopolymer, current claim 12) at less than 80 parts by weight per 100 parts by weight of the copolymer composition (para 0163-0168).  The Examiner notes that the “less than 80 parts by pass” instructs that proportions of the synthetic softening agent are overlapping with that parts by weight limitation presently recited in current claims 11 and 17 (i.e. weight ratio of 6:7 to 1:100, 0.01-30 parts by weight of an additive).  In addition, as noted above, it is unclear against what reference (e.g. parts by mass of the presently recited polymer) the parts by mass of the additive(s) of current claim 17 is measured.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the softening agent of Kameda in the adhesive material composition in a weight ratio or parts by weight presently claimed based on the degree of softening/plasticizing require od the prior art’s intended application as in the present invention.

Kameda also teaches that the adhesive material comprises additives as necessary such as, inter alia, ethylene-propylene rubber (ethylene--olefin copolymer, current claim 13) (para 0173), and while Kameda does not explicate the proportions of the rubber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the rubber in the adhesive material of Kameda in an amount identical to theta presently claimed based on the elastomeric (i.e. rubbery) properties required of the prior art’s intended application as in the present invention.

Regarding claims 15-16, Kameda teaches the synthetic softening agent(s) noted above, and similarly teaches oils are employed in the same vein.  However, Kameda does not require oils, including those presently recited.

Regarding claims 19-20, Kameda teaches that the adhesive material (adhesive layer) is disposed on a substrate film (protective film) comprising, inter alia, polyamide (para 0180).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        8/13/2022